                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                EASTERN DIVISION

                                     NO. 4:17-CR-64-FL



  UNITED STATES OF AMERICA

      v.                                                       ORDER TO SEAL

  WILLIAM RAY DUNCAN



       On motion of the Defendant, William Ray Duncan, and for good cause shown, it is

here by ORDERED that the [DE 37] be sealed until further notice by this Court.

       IT IS SO ORDER.

             5th day of December, 2018.
       This _____



                                    _____________________________________________
                                    LOUISE W. FLANAGAN
                                    United States District Judge
